Case 1:20-cv-00002-MAC-KFG Document 17 Filed 02/18/21 Page 1 of 3 PageID #: 192




  UNITED STATES DISTRICT COURT                                  EASTERN DISTRICT OF TEXAS


 BRANDON LOUIS BASS MARTINDALE,                      §
                                                     §
                 Petitioner,                         §
                                                     §
 versus                                              §   CIVIL ACTION NO. 1:20-CV-2
                                                     §
 DIRECTOR, TDCJ-CID,                                 §
                                                     §
                 Respondent.                         §

                 MEMORANDUM ORDER ADOPTING THE MAGISTRATE
                    JUDGE’S REPORT AND RECOMMENDATION

          Petitioner Brandon Louis Bass Martindale, a prisoner confined at the Wynne Unit of the

 Texas Department of Criminal Justice, Correctional Institutions Division, proceeding pro se, filed

 this petition for writ of habeas corpus pursuant to 28 U.S.C. § 2254.

          The court referred this matter to the Honorable Keith Giblin, United States Magistrate

 Judge, at Beaumont, Texas, for consideration pursuant to applicable laws and orders of this court.

 The magistrate judge recommends dismissing the petition as barred by the statute of limitations.

          The court has received and considered the Report and Recommendation of United States

 Magistrate Judge filed pursuant to such order, along with the record, pleadings and all available

 evidence. No objections to the Report and Recommendation of United States Magistrate Judge were

 filed by the parties.

          In this case, petitioner is not entitled to the issuance of a certificate of appealability. An

 appeal from a judgment denying federal habeas corpus relief may not proceed unless a judge issues

 a certificate of appealability. See 28 U.S.C. § 2253; FED. R. APP. P. 22(b). The standard for

 granting a certificate of appealability, like that for granting a certificate of probable cause to appeal
Case 1:20-cv-00002-MAC-KFG Document 17 Filed 02/18/21 Page 2 of 3 PageID #: 193




 under prior law, requires the petitioner to make a substantial showing of the denial of a federal

 constitutional right. See Slack v. McDaniel, 529 U.S. 473, 483-84 (2000); Elizalde v. Dretke, 362

 F.3d 323, 328 (5th Cir. 2004); see also Barefoot v. Estelle, 463 U.S. 880, 893 (1982). In making that

 substantial showing, petitioner need not establish that he should prevail on the merits. Rather, he

 must demonstrate that the issues are subject to debate among jurists of reason, that a court could

 resolve the issues in a different manner, or that the questions presented are worthy of

 encouragement to proceed further. Slack, 529 U.S. at 483-84. If the petition was denied on

 procedural grounds, petitioner must show that jurists of reason would find it debatable: (1) whether

 the petition raises a valid claim of the denial of a constitutional right, and (2) whether the district

 court was correct in its procedural ruling. Id. at 484; Elizalde, 362 F.3d at 328. Any doubt

 regarding whether to grant a certificate of appealability is resolved in favor of the petitioner, and the

 severity of the penalty may be considered in making this determination. See Miller v. Johnson, 200

 F.3d 274, 280-81 (5th Cir. 2000).

         Petitioner has not shown that any of the issues raised by his claims are subject to debate

 among jurists of reason or that a procedural ruling was incorrect. Therefore, petitioner has failed

 to make a sufficient showing to merit the issuance of a certificate of appealability.

                                                ORDER

         Accordingly, the findings of fact and conclusions of law of the magistrate judge are correct,

 and the report and recommendation of the magistrate judge (#15) is ADOPTED. A final judgment




                                                     2
Case 1:20-cv-00002-MAC-KFG Document 17 Filed 02/18/21 Page 3 of 3 PageID #: 194




 will be entered in this case in accordance with the magistrate judge’s recommendation. A

 certificate of appealability will not be issued.


             SIGNED at Beaumont, Texas, this 18th day of February, 2021.




                                                    ________________________________________
                                                                MARCIA A. CRONE
                                                         UNITED STATES DISTRICT JUDGE




                                                     3
